                 Case 20-12456-JTD             Doc 1048        Filed 02/03/21         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                               Chapter 11
In re:
                                                               Case No. 20-12456 (JTD)
RTI HOLDING COMPANY, LLC, et al.,1                             (Jointly Administered)
Debtors.


 SECOND SUPPLEMENTAL DECLARATION OF SAMUEL STAR IN SUPPORT OF
THE APPLICATION AUTHORIZING THE EMPLOYMENT AND RETENTION OF FTI
CONSULTING, INC. AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF
      UNSECURED CREDITORS NUNC PRO TUNC TO OCTOBER 27, 2020

         Pursuant to 28 USC Section 1746, Samuel Star declares as follows :

         1.       I am a Senior Managing Director with FTI Consulting, Inc., together with its wholly

owned subsidiaries (“FTI”), an international consulting firm. I submit this declaration (the

“Second Supplemental Declaration”) to supplement my prior declarations that were submitted in

connection with FTI’s retention in these Chapter 11 cases. Unless otherwise noted, I have personal

knowledge of the facts set forth herein.2



1 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT
Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159);
RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016); RT
Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las
Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395); RT Michiana
Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT Minneapolis
Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant Holdings, LLC (7438);
RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha Holdings, LLC (8647); RT One
Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando Franchise, LP (5105); RT
Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise, LLC (9715); RT
St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC (6082); RT
West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday
of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc.
(1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of
Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
2 Certain of the disclosures herein relate to matters within the personal knowledge of other professionals at FTI and
                                                                                                                Page 1
61820/0001-40113467v1
                 Case 20-12456-JTD           Doc 1048   Filed 02/03/21    Page 2 of 3




         2.       On October 7, 2020, the Debtors commenced these cases by filing voluntary

petitions for relief under Chapter 11 of the United States Bankruptcy Code.

         3.       On November 16, 2020, the Committee filed an application to retain FTI as its

Financial Advisor (the “Application”). In support of the Application, FTI filed a declaration (the

“Original Declaration”) executed by the undersigned on behalf of FTI in accordance with the

applicable sections of the Bankruptcy Code. On December 3, 2020, FTI filed a supplemental

declaration executed by the undersigned on behalf of FTI in accordance with the applicable

sections of the Bankruptcy Code [Docket No. 651] (the “First Supplemental Declaration”). On

December 7, 2020, an order was submitted authorizing the retention of FTI as financial advisor to

the Committee (the “Retention Order”).

         4.       In connection with the preparation of the Original Declaration, FTI conducted a

review of its contacts with the Debtors, their affiliates and certain entities holding large claims

against or interests in the Debtors that were made reasonably known to FTI. As noted in the

Original Declaration, it is FTI’s policy and intent to update its ongoing relationship search during

these proceedings. To this end, FTI has conducted an updated review of its contacts with certain

entities holding large claims against or interest in the Debtors that were made reasonably known to

FTI since the review of parties disclosed in the Original Declaration. FTI’s review, completed

under my supervision, consisted of a query of the parties listed in Exhibit A within an internal

computer database containing names of individuals and entities that are present or recent former

clients of FTI. Exhibit B to this Second Supplemental Declaration sets forth those names and




are based on information provided by them.

                                                                                                 Page 2
61820/0001-40113467v1
                 Case 20-12456-JTD       Doc 1048      Filed 02/03/21     Page 3 of 3




entities included in Exhibit A that FTI has identified as either present or recent former clients as a

result of this process.

         5.       As such, to the best of my knowledge, FTI does not hold or represent any interest

adverse to the estate, and therefore believes it is eligible to represent the Committee under Section

1103(b) of the Bankruptcy Code.

I declare under penalty of perjury that the foregoing is true and correct.

Executed this 1st day of February, 2021

                                                       /s/ Samuel Star
                                                       Samuel Star




                                                                                                 Page 3
61820/0001-40113467v1
